Citation Nr: 0425071	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  02-17 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder. 

2.  Entitlement to a rating in excess of 10 percent for a 
left knee disability with residuals of synovectomy, partial 
meniscectomy and excision of a ganglion cyst.


REPRESENTATION

Veteran is represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 
INTRODUCTION

The veteran served on active duty from September 1980 to 
February 1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2001 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

In August 2003, the veteran testified before the undersigned 
Acting Veterans Law Judge at a hearing in Montgomery, 
Alabama.  

The issue of the rating of the left knee disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran does not currently have an acquired psychiatric 
disorder.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107(b) (West 
2002); 38 C.F.R. §3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

In this case, the RO provided the veteran pre-RO-adjudication 
notice in a letter dated in November 2000 before the 
unfavorable decision in June 2001.  While the letter preceded 
the enactment of the VCAA by two days, the content of the 
notice was essentially the same as required by the VCAA in 
the context of the evidence necessary to substantiate the 
claim of service connection, namely, evidence of current 
disability.  The RO also notified the veteran that VA would 
obtain VA records and private medical records in which he 
authorized VA to obtain on his behalf.  He was given 60days 
to submit additional evidence.  Also in the statement of the 
case, issued in October 2002, the veteran was provided the 
text of 38 C.F.R. § 3.159, with the provision that he should 
provide any evidence in his possession that pertained to the 
claim.  In accordance with 38 C.F.R. § 3.159, he was given 30 
days to respond. 

For these reasons, the Board finds that the RO's 
preadjudicatory notice substantially complies with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence); Charles v. Prinicipi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice).

Also as to content, that is, the 60 and 30 days to respond.  
Under 38 U.S.C.A. § 5103(b)(3) (West 2002 & Supp. 2004), the 
Secretary of VA may make a decision on a claim before the 
expiration of the one-year period provided a claimant to 
respond to VA's request for information or evidence.  This 
legislation, effective as if enacted on November 9, 2000, 
immediately after the enactment of the VCAA, supersedes the 
decision of the United States Court of Appeals for the 
Federal Circuit in Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) that 
invalidated a regulatory provision, implementing the VCAA, 
that required a response to VCAA, as here, in less than the 
statutory one-year period. 

Also, as to the content of the notice, in the October 2002 
statement of the case, the veteran was provided the 
requirement in 38 C.F.R. § 3.159(b)(1) that he should submit 
any evidence in his possession that pertained to the claim.  
After the issuance of the supplemental statement of the case 
in March 2003, the veteran stated that he had no evidence to 
submit.  Any defect with respect to the sequence of the VCAA 
notice did not prejudiced the veteran's claim because the 
veteran had adequate notice of need to submit evidence and 
the opportunity to submit such evidence and the evidence 
needed to substantiate the claim.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

Duty to Assist 

VA has obtained VA records and has afforded the veteran 
hearings and the veteran has submitted evidence.  In the 
absence of evidence of a currently diagnosed disability, VA 
need not provide a medical examination under the duty to 
assist.  38 C.F.R. § 3.159(c)(4).  As the veteran has not 
identified additional evidence and as there is otherwise no 
additional evidence to obtain, the Board concludes that the 
duty-to-assist provisions of the VCAA have been complied 
with.  38 U.S.C.A. § 5103A. 



Factual Background

Service medical records, including the reports of entrance 
and separation examinations, are negative for any abnormal 
psychiatric complaint, history, or finding.

After service, VA records, covering the year 1990 and the 
period covering 2001 and 2002, document complaints of 
headaches but no diagnosis of a psychiatric disorder.

At a December 2002 hearing before the Decision Review Officer 
at the RO, the veteran testified that VA has not diagnosed a 
psychiatric disorder, but he feels that a nervous condition 
triggers his headaches because VA told him so.  At the August 
2003 Board hearing, the veteran testified that he had not 
been diagnosed with a nervous or psychiatric disorder. 

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
Service connection may also be established for a disability, 
which is proximately due to or the result of a service-
connected disability.  38 U.S.C.A. § 1131; 38 C.F.R. 
§§ 3.303(a), 3.310(a).  

After a careful review of the record, the Board finds that 
the medical evidence does not show that the veteran currently 
has a psychiatric disorder.  In the absence of proof of a 
present disability, there can be no valid claim for service 
connection.  38 U.S.C.A. § 1131; Degmetich v. Brown, 104 F3d 
1328 (Fed. Cir. 1997); Gilpin v. West, 155 F3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

As for the veteran's testimony that he was told by VA that he 
has a psychiatric disorder, hearsay medical evidence, as 
transmitted by a layperson is too antenuated and unreliable 
to constitute medical evidence of a currently diagnosed 
psychiatric disorder.  As for the veteran's testimony the he 
thinks his service-connected headaches are caused by a 
psychiatric disorder, where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is needed to substantiate the claim.  As a 
layperson, the veteran is not competent to offer an opinion 
on the etiology of his service-connected headaches. 

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim of service 
connection for an acquired psychiatric disorder, therefore, 
the benefit-of-the-doubt doctrine is inapplicable. 38 
U.S.C.A. § 5107(b).  


ORDER

Service connection for an acquired psychiatric disorder is 
denied.


REMAND

On VA examination in May 2001, there was insufficient detail 
to evaluate functional loss due to left knee pain.  In 
December 2001, a MRI revealed a tear of the posterior horn of 
the lateral meniscus.  On VA examination in March 2003, the 
examiner found moderate loss of left knee function with 
minimal findings.  At the hearing in August 2003, the veteran 
testified about knee pain. 

As the reports of examination do not contain sufficient to 
reconcile the various reports into a consistent disability 
picture further evidentiary development is required.  
Accordingly, this case is REMANDED for the following actions

1.  Ensure compliance with the VCAA in 
accordance with 38 U.S.C.A. §§ 5103, 
5103A, and 38 C.F.R. § 3.159.  In the 
VCAA notification letter:

a.  Notify the veteran that to 
substantiate his claim for an 
increased rating he should submit 
competent medical evidence that his 
disability has increased in 
severity.

b.  Notify the veteran that if he 
has evidence to substantiate his 
claim, not already of record, that 
is not in the custody of a Federal 
agency, such as records of private 
medical care or his employer, he 
should submit the records himself or 
with his authorization, VA will make 
reasonable efforts to obtain the 
records on his behalf.

c.  Notify the veteran that if he 
has evidence, not already of record, 
that is in the custody of VA or 
other Federal agency, VA will obtain 
any such records he identifies.

d.  Ask the veteran to provide any 
evidence in his possession that 
pertains to his claim.  

2.  Obtain records from the Birmingham 
VAMC since May 2002. 

3.  Schedule the veteran for a VA 
examination to determine the current 
level of left knee impairment.  The 
examination must include range of motion, 
any finding of instability, including 
weakened movement, excess fatigability, 
and incoordination.  The examiner is to 
comment on functional loss due to pain as 
evidenced by the visible behavior of the 
veteran and whether the pain is supported 
by adequate pathology.  The examiner is 
also asked to express an opinion on 
whether pain could significantly limit 
functional ability on repeated use or 
during flare-ups.  If feasible, any such 
functional loss should be expressed in 
terms of additional loss of range of 
motion.  The veteran's file must be made 
available for review by the examiner. 
4.  After the above development has been 
completed, adjudicate the claim for an 
increased rating for the left knee 
disability.  If the benefit is denied, 
prepare a supplemental statement of the 
case and return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


______________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



